DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.

This Office action is in response to Applicant’s amendment filed March 8, 2022.  Applicant has amended claims 1, 13, 14 and 20.  Claims 5, 7, 8, 17, 18 and 21 have been cancelled.  Currently, claims 1-4, 6, 9-10, 12-16 and 19-20 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20210614 and 20211103.

The rejection of claim 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments and remarks.  Specifically, claim 21 has been cancelled.

The rejection of claims 1-10 and 12-21 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Urbin et al, US 2014/0148375, is withdrawn in view of applicant’s amendments and remarks.

                                          NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 9-10, 12-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-4, 6, 9-10, 12-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “the zwitterionic surfactant consisting of more than 13 to about 34% by weight of a fatty acid based on a total weight of said liquid detergent composition” in instant claims 1 and 13.  This limitation renders the claim vague and indefinite, since a fatty acid is not a zwitterionic surfactant.  Specifically, a fatty acid is a carboxylic acid with a saturated or unsaturated 

Claim 15 recites the limitation "The liquid detergent composition pack as set forth in claim 13" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the limitation “pack” does not appear in claim 13.  Appropriate correction and/or clarification is required.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, 9-10, 12-16 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 20 is allowed, since Urbin et al, US 2014/0148375, does not teach or suggest in general a liquid detergent composition comprising 9-15% by weight of an alkyl polyglycoside, 15-30% by weight of a synthetic alcohol ethoxylate, 18-24% by 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
March 15, 2022